Exhibit 10




CONSULTING AGREEMENT




This Consulting Agreement ("Agreement”), dated the 5th day of February, 2013, is
by and between AWG International Water Corporation (“AWGI” or “Company”), a
Nevada corporation, and Frontier Mutual, LLC (“LLC”), a Washington Limited
Liability Company, with respect to the following facts:




A.

WHEREAS AWGI is a publicly held company, quoted on the FINRA OTC BB, and needs
assistance in managing information flow to investors and advice on current and
future capital structure, "Communication and Business Services".




B.

WHEREAS LLC's manager has experience in corporate acquisitions, corporate
finance and business development "Business Services";  




C.

WHEREAS AWGI desires to engage LLC to assist in performing Communication and
Business Services, as described in Paragraph 2 of this Agreement, pursuant to
the terms and conditions of this Agreement.  




D.

LLC desires to provide Services to AWGI pursuant to the terms and conditions of
Agreement. For the purposes of this Agreement, LLC will mean Frontier Mutual,
LLC acting through its manager, Wes Sodorff, exclusively.




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, THE PARTIES HERETO AGREE TO BE BOUND AS FOLLOWS:




1.

APPOINTMENT OF LLC AS CONSULTANT.  AWGI grants to LLC for the Term of Agreement,
the authority to provide Communication and Business Services upon the terms and
conditions set forth in Agreement.  LLC will report directly to Mr. Jeff
Stockdale, while he may work closely with other executives as well.




2.

SERVICES.  LLC, as an independent contractor, will provide the following
Services to AWGI during the term of Agreement as reasonably requested or
required by AWGI:




(a)

Act as Investor Relations liaison to AWGI’s shareholders and, or investors;

(b)

Advise in structuring for raising capital for the purpose of implementing the
Company’s operational business plans;

(c)

Consult with the Company about its present and future capital structure;

(d)

Originate product sales to new customers and distributors by actively seeking
and developing these relationships for the benefit of AWGI; 

(e)

Provide the Company with a written monthly summary report of Services performed,
recommendations, status report by prospective customers, status report by
prospective distributors, including names, addresses, phone numbers, etc.

(f)

AWGI acknowledges that LLC will limit its role under this Agreement to that of
an consultant, and that LLC is not, and will not become, engaged in the business
of:

a.

effecting securities transactions for or on the account of AWGI;

b.

providing investment advisory services as defined in the Investment Advisors Act
of 1940; or

c.

providing tax, legal or other services except as specifically set forth in
Agreement.




3.

COMPENSATION.    As compensation for providing Services described herein, AWGI
agrees to compensate LLC as follows:








1

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013




--------------------------------------------------------------------------------



(a)

During the Term of Agreement, the Company agrees to pay LLC the sum of ten
thousand ($10,000) dollars monthly commencing February 1, 2013.  Compensation
will be paid in arrears within the ten (10) days following the month in which
Services are performed.  




(b)

During the Term of Agreement, the Company agrees to pay LLC product sales
commission for referrals or introductions that result in Company product sales
from new customers or distributors originated by LLC.  




(i)

Commissions will be earned and paid to LLC for a two-year period following the
first qualified sale originated by LLC commencing the relationship between the
new customer/distributor and the Company. A relationship is commenced with the
Company's receipt of a non-refundable deposit towards a purchase order.

i.

The Commission will be calculated as follows for all sales with a Gross Margin
of 35% or higher. (Gross Margin = total sales as invoiced to a customer on an
individual invoice less the cost of the product). The Gross Margin minimum
requirement will be waived if subsequent sales to the LLC customer are
negotiated lower by the Company.

ii.

Year #1 – Gross margin times 2%

iii.

Year #2 – Gross margin times 1%

iv.

Year #3 and beyond – No commissions will be paid for any customer/distributor
relationships originated after the termination of this agreement. However,
commissions will be paid on all qualifying Gross Margin sales for a two year
period regardless of the term of this agreement as provided for in (ii) and
(iii) above.  For example, a commission may be payable on a new
customer/distributor for a relationship originated during year 1 of this
Agreement and the commissions would continue to be paid for a two-year period,
including any time after this Agreement terminates.  AWGI will pay commissions
on each new LLC customer relationship that has commenced during this Agreement
for a two-year period regardless of the term of this Agreement.

(ii)

Timing of payment of commission – commission will be paid quarterly and will be
paid within twenty (20) days after the end of the fiscal quarter in which the
customer/distributor pays the related invoice in full.




(c)

Except as otherwise expressly provided in writing, the Company and LLC agree
that all expenses including all expenses of a transactional nature such as legal
counsel, deposit requirements, and third party payments; and all other expenses
of an operational nature, such as telephone, telefax, secretarial, office and
entertainment, will be borne by the party that incurs those expenses.




(d)

On February 1, 2013, the Company will grant to LLC warrants to purchase
1,500,000 common shares in Company which vest on February 1, 2014 with an
exercise price of $0.03 per share and 3-year expiration after vesting.




(e)

On February 1, 2013, the Company will grant LLC warrants  to purchase 1,000,000
common shares in Company with an exercise price of $.03 per share and 3-year
expiration after vesting to LLC which will vest pursuant to the following terms,
whichever occurs first:




i.

 On August 1, 2014 on a prorated basis based upon LLC achieving $1,000,000 of
fully collected sales at a minimum of 35% Gross Margin in new business to the
Company.  If LLC fails to reach the $1,000,000 of fully collected sales target,
the warrants will be proportionately reduced.  For





2

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013




--------------------------------------------------------------------------------

example, if LLC reaches $500,000, only 50% of the warrants would vest and the
other 50% would not and would be cancelled.  The Gross Margin minimum
requirement will be waived if subsequent sales to the LLC customer are
negotiated lower by the Company.

ii.

Upon LLC achieving $1,000,000 of fully collected sales at a minimum of 35% Gross
Margin in new business to the company prior to August 1, 2014.  The Gross Margin
minimum requirement will be waived if subsequent sales to the LLC customer are
negotiated lower by the Company.




LLC acknowledges that the warrants and the shares, including the shares
underlying the warrants  will be restricted securities as defined under the
Securities Act of 1933 and that they will be subject to the following
restriction, which will be noted as a legend in substantially the following form
on the face of the certificates representing the shares and the warrants:   




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE (THE "LAW").  SUCH SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND NEITHER SAID SHARES NOR ANY INTEREST THEREIN MAY BE SOLD OR
OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SHARES UNDER THE ACT AND QUALIFICATION UNDER THE LAW OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED AS TO SAID




4.

TERM OF AGREEMENT.  This Agreement will commence on February 1, 2013 (“Effective
Date”) and continue until January 31, 2014 (“Term”). Either party may terminate
this Agreement without penalty at any time upon either mutual written consent or
by providing the other party with 30-days prior written notice of such
termination.  The termination of this Agreement will have no effect on AWGI's
obligation to pay Commissions to LLC on qualifying product sales.




5.

EFFECT OF TERMINATION.  Upon termination of Agreement by either party, AWGI will
pay to LLC all fees earned to the date of such termination, subject to and in
accordance with Paragraph 3 above.




6.

REPRESENTATIONS OF AWGI.  AWGI represents and warrants to LLC that the
disclosure documents regarding AWGI and its business, assets and liabilities are
and will be true and correct and contain and will contain no material omission
or misstatement of the facts.  AWGI agrees to keep LLC informed as to any
changes in material facts regarding AWGI, its proposed business, its assets and
liabilities, or any other matters referred to in the disclosure documents
provided by AWGI.  




7.

INDEPENDENT CONTRACTOR.  LLC will act at all times hereunder as an independent
contractor with respect to AWGI, and not as an employee, partner, agent or
co-venturer of or with AWGI.  Except as set forth herein, AWGI will neither have
nor exercise control or direction whatsoever over the operations of LLC, and LLC
will neither have nor exercise any control or direction whatsoever over the
employees, agents or subcontractors of AWGI.  




8.

NO AGENCY CREATED.  No agency, employment, partnership or joint venture will be
created by this Agreement, as LLC is an independent contractor as that term is
defined in the Internal Revenue Code of 1986, as amended.  LLC will have no
authority as an agent of AWGI or to otherwise bind AWGI to any agreement,
commitment, obligation, contract, instrument, undertaking, arrangement,
certificate or other matter.  Each party hereto will refrain from making any
representation intended to create an apparent agency, employment, partnership or
joint venture relationship between the parties.  





3

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013




--------------------------------------------------------------------------------



9.

INDEMNIFICATION.  




(a)  Indemnity by AWGI.  The  Company agrees to indemnify and hold harmless LLC
and his agents and employees against any losses, claims, damage or liabilities,
joint or several, to which LLC or any other such person may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions, suits or proceedings in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material, or arising out of or based upon the omission or alleged omission to
state therein or necessary to make the statements therein not misleading and
will reimburse LLC or any such other person for any such legal or other expenses
reasonably incurred by LLC or any such person in connection with investigation
or defending any such loss, claim, damage, liability or action, suit or
proceeding provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim damage or liability arises out of
or is based  upon an untrue statement or alleged untrue statement in, or
omission or alleged omissions in reliance upon and in conformity with written
information furnished to the Company by LLC specifically for use in preparations
thereof.  This indemnity agreement will be in addition to any liability which
the Company may otherwise have.




(b)  Indemnity by LLC.  LLC will indemnify and hold harmless the Company, each
of its directors, each of its officers, or persons, if any, who control the
Company within the meaning of the Act against any losses, claims, damages or
liabilities to which the Company  or any such other person may become subject,
under the Act or otherwise, insofar as such losses, claims, damages, or
liabilities to which the Company or any  such other person may become subject,
under the Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or actions, suits, or proceedings in respect thereof) arise out of
or are based upon  any untrue statement or alleged untrue statement  of any
material fact that may arise out of or are based upon the omission to state
therein a material fact that may arise out of or are based upon the omission or
the alleged omission to state therein a material fact required to be stated
therein or necessary to make the statement therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omissions in reliance upon and in
conformity with written information furnished to the Company by the LLC
specifically for use in the preparation thereof and will reimburse any legal or
other expenses reasonably incurred by the Company or any such other person in
connection with investigating or defending any such loss, claim, damage,
liability, or action, suit or proceeding. This indemnity agreement will be in
addition to any liability which the LLC might have.  




Furthermore, LLC will indemnify and hold harmless AWGI, its officers, directors,
shareholders and employees, as well as its subsidiaries, and their respective
officers, directors and employees, against any and all claims or demands for
fees, costs, expenses or other payments made from or by any third party pursuant
to any agreement with LLC, with respect to Agreement.




(c)  Actions Relating to Indemnity.  Promptly after receipt by an indemnified
party under this section of notice of the commencement of any action, suit or
proceeding, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this section, notify the indemnifying
party of the commencement thereof:  But the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than under this section.  In any case such
action, suit or proceeding is brought against any indemnified party and it
notifies the indemnifying  party of the commencement thereof, the indemnifying
party will be entitled to participate therein, and to the extent may wish
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to such indemnified party,  and after
notice from the indemnifying party to such indemnifying  party will not be
liable to such indemnified party under this section for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable cost of investigation.





4

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013




--------------------------------------------------------------------------------




10.

NOTICES.  Any notice required or permitted to be given pursuant to this
Agreement will be in writing (unless otherwise specified herein) and will be
deemed effectively delivered upon personal delivery or upon receipt by the
addressee by courier or by telefax addressed to each of the other Parties
thereunto entitled at the respective address listed below, with a copy by email,
or at such other addresses as a Party may designate by ten (10) days advance
written notice:




If to AWGI:

AWG International Water Corporation

7721 East Trent Avenue

Spokane, Washington 99212

Attn: Jeff Stockdale, President

Tel: 509-389-2395

Email: jeff.stockdale@awginternational.com




If to LLC:

Frontier Mutual, LLC.

7721 East Trent Avenue

Spokane, Washington 99212

Attn: Wes Sodorff, Manager

Tel: 509-370-3696

Email: wesleysody@comcast.net




11.

ASSIGNMENT.  Agreement will not be assigned, pledged or transferred in any way
by either party hereto without the prior written consent of the other party.
 Any attempted assignment, pledge, transfer or other disposition of Agreement or
any rights, interests or benefits herein contrary to the foregoing provisions
will be null and void.




12.

CONFLICTING AGREEMENTS.  LLC and AWGI represent and warrant to each other that
the entry into Agreement and the obligations and duties undertaken hereunder
will not conflict with, constitute a breach of or otherwise violate the terms of
any agreement or court order to which either party is a party, and that each
party is not required to obtain the consent of any person, firm, corporation or
other entity in order to enter into Agreement.




13.

NO WAIVER.  No terms or conditions of Agreement will be deemed to have been
waived, nor will any party hereto be stopped from enforcing any provisions of
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  Any written waiver will not be deemed a continuing waiver unless
specifically stated, will operate only as to the specific term or condition
waived, and will not constitute a waiver of such term or condition for the
future or as to any act other than specifically waived.




14.

GOVERNING LAW.  Agreement will be governed by and construed in accordance with
the laws of the State of Washington.  




15.

ENTIRE AGREEMENT.  Agreement contains the entire agreement of the parties hereto
in regard to the subject matter hereof and may not be changed orally but only by
written document signed by the party against whom enforcement of the waiver,
change, modification, extension or discharge is sought.  Agreement supersedes
all prior written or oral agreements by and among AWGI or any of its
subsidiaries or affiliates and LLC or any of its affiliates with respect to the
subject matter of Agreement.





5

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013




--------------------------------------------------------------------------------



16.

PARAGRAPH HEADINGS.  Headings contained therein are for convenience only.  They
are not a part of this Agreement and are not to affect in any way the substance
or interpretation of Agreement.  




17.

SURVIVAL OF PROVISIONS.  In case any one or more of the provisions or any
portion of any provision set forth in Agreement should be found to be invalid,
illegal or unenforceable in any respect, such provision(s) or portion(s) thereof
will be modified or deleted in such manner as to afford the parties the fullest
protection commensurate with making Agreement, as modified, legal and
enforceable under applicable laws.  The validity, legality and enforceability of
any such provisions will not in any way be affected or impaired thereby and such
remaining provisions will be construed as severable and independent thereof.




18.

BINDING EFFECT.  Agreement is binding upon and inures to the benefit of the
parties hereto and their respective successors and assigns, subject to the
restriction on assignment contained in Paragraph 11 of Agreement.




19.

ATTORNEY'S FEES.  The prevailing party in any legal proceeding arising out of or
resulting from Agreement will be entitled to recover its costs and fees,
including, but not limited to, reasonable attorneys' fees and post judgment
costs, from the other party.




20.

GENDER; PRONOUNS.  The use of the masculine will refer to the feminine or neuter
in circumstances in which the context otherwise requires and the singular will
refer to the plural in circumstances in which the context otherwise requires.




21.

AUTHORIZED AGENT.  The persons executing Agreement on behalf of AWGI and LLC
hereby represent and warrant to each other that they are the duly authorized
representatives of their respective entities and that each has taken all
necessary corporate or partnership action to ratify and approve the execution of
Agreement in accordance with its terms.




22.

ADDITIONAL DOCUMENTS.  Each of the parties to Agreement agrees to provide such
additional duly executed (in recordable form, where appropriate) agreements,
documents and instruments as may be reasonably requested by the other party in
order to carry out the purposes and intent of Agreement.




23.

COUNTERPARTS & TELEFACSIMILE.  Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
will constitute one agreement.  A telefax of Agreement may be relied upon as
full and sufficient evidence as an original.




IN WITNESS WHEREOF, the parties hereto have executed Agreement dated February 5,
2013.




AWG International Water Corporation

Frontier Mutual, LLC.




/s/ Jeff T. Stockdale

/s/ G. Wesley Sodorff

______________________

_____________________

Jeff T. Stockdale, President

G. Wesley Sodorff, Manager




February 5, 2013

February 5, 2013

______________________

_____________________

Dated

Dated





6

AWGI Consulting Agreement – Frontier Mutual, LLC. February 5, 2013


